            Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 1 of 54



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Suniaga, et al.                           :     CIVIL ACTION
                                          :     NO. 20-2283
                                          :
                v.                        :
                                          :
                                          :
Downingtown Area School                   :
District, et al.                          :



   MEMORANDUM DENYING IN PART AND GRANTING IN PART DEFENDANTS’
                        MOTIONS TO DISMISS


EDUARDO C. ROBRENO, J.                                      December 2, 2020



                                 TABLE OF CONTENTS
I. INTRODUCTION ............................................... 2
II. FACTUAL BACKGROUND ......................................... 4
III. LEGAL STANDARD........................................... 24
IV.        DISCUSSION............................................... 26
 A. The School District Defendants’ Motion to Dismiss ............. 26
      1.    Count I............................................................     26
      2.    Count II...........................................................     29
      3.    Count III..........................................................     37
      4.    Count IV...........................................................     37
      5.    Count V............................................................     38
      6.    Count VI...........................................................     41
      7.    Count VII and Count X..............................................     41
      8.    Count VIII.........................................................     43
      9.    Count IX...........................................................     44
      10.     Count XI.........................................................     45
      11.     Immunity Doctrines...............................................     46
      12.     Punitive Damages.................................................     47
 B. Rebecca German’s Motion to Dismiss ............................ 48
      1.    Count   V............................................................   48
      2.    Count   VI...........................................................   48
      3.    Count   VII and Count X..............................................   48
      4.    Count   VIII.........................................................   49
      5.    Count   IX...........................................................   50
      6.    Count   XI...........................................................   52
         Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 2 of 54



    C. Leave to Amend ................................................ 52
V. CONCLUSION ................................................ 53


I.     INTRODUCTION

       Plaintiffs in this case are Leo Suniaga and his wife,

Jacquelyn Suniaga. 1 Leo Suniaga (hereinafter, “Suniaga”) was

employed by Downingtown Area School District (DASD) as a

health/physical education teacher until he was allegedly

constructively discharged after facing disciplinary action and

scorn by some parents over comments allegedly made by him to

sixth-grade students in one of his health classes. There are two

groups of Defendants in this case: School District Defendants

and non-School District Defendants. The School District

Defendants in this case are Downingtown Area School District,

Dr. Emilie Lonardi (Superintendent), Sharon Standish (former HR

Director), Thomas Mulvey (Principal of Marsh Creek Sixth Grade

Center), and Dr. Dawn Lawless (Principal of Beaver Creek

Elementary School). The non-School District Defendants are Megan

Murphy, Rebecca German, Lisa Gulati, and Jennifer Chicosky, who

are parents of children in the DASD and local residents.

       Suniaga and his wife bring eleven counts: I) Violation of

due process pursuant to 48 U.S.C. § 1983 (property interest in



1     Although Jacquelyn Suniaga has an independent claim for loss of
consortium, it is derived from Leo Suniaga’s claims. Consequently, we will
hereinafter refer to his claims as “Plaintiffs’ claims” for clarity.


                                      2
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 3 of 54



continued public employment) against all School District

Defendants; II) Violation of due process pursuant to 48 U.S.C. §

1983 (liberty interest in reputation) against all School

District Defendants; III) Violation of substantive due process

pursuant to 48 U.S.C. § 1983 (equal protection of law) against

all School District Defendants; IV) Request for declaratory

judgment against DASD; V) Conspiracy to deprive Suniaga of his

constitutional rights against all individual Defendants; VI)

Claim for attorneys’ fees and costs pursuant to 42 U.S.C. § 1988

against all Defendants; VII) State law claims for defamation

against all individuals named as Defendants; VIII) Intentional

infliction of emotional distress against all individuals named

as Defendants; IX) Intentional interference with contractual

relations and prospective contractual relations against all

individuals named as Defendants; X) Invasion of privacy and

false light against all individuals named as Defendants; and XI)

Loss of consortium against all Defendants.

     In response, Defendants DASD, Principal Lawless,

Superintendent Lonardi, Principal Mulvey, and former HR Director

Standish filed a Motion to Dismiss for failure to state a claim.

Rebecca German (a non-School District Defendant) filed a

separate Motion to Dismiss for failure to state a claim.




                                   3
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 4 of 54



II.   FACTUAL BACKGROUND 2

      Plaintiff Leo Suniaga was employed by Downingtown Area

School District (DASD) as a health and physical education

teacher. He taught in the DASD elementary school for nineteen

years until he was asked to switch to the Marsh Creek Sixth

Grade Center (MCSC) beginning with the 2014-2015 school year.

All physical education and health classes at MCSC are coed, and

all students receive the same instruction in accordance with the

specific curriculum approved by Defendants DASD, Principal

Mulvey, and Superintendent Lonardi.

      During the 2018-2019 school year, a new learning unit on

Human Growth & Development was introduced into the health class

curriculum at MCSC. The unit began during the last week of April

2019, and the second class session covered “Adolescence a Time

of Change” from the students’ textbook. In presenting the

material, Suniaga read from the textbook verbatim, telling

students:

      [T]hink about how your body has changed in the last
      few years . . . Look at any group of teens, and you’ll
      probably see big differences between the individuals.
      One teen may be a head taller than another who is the
      same age. Some teens may look younger or older than
      they really are. These differences are caused by the
      changes teens go through during adolescence.


2     For purposes of deciding these two Motions to Dismiss, the facts
alleged in the Amended Complaint are accepted as true and viewed in the light
most favorable to the Plaintiffs at this stage of the litigation.


                                      4
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 5 of 54



Am. Compl. ¶ 33, ECF No. 5.
     According to the Amended Complaint, Suniaga then observed

that the students could see the changes they and their

classmates had gone through since the beginning of the school

year, and that as the textbook states, students go through these

changes and they occur at different times and speeds for each

student. To make the students feel more comfortable as they

contemplated where they were in the puberty process, Suniaga

stated that some students were eleven years old and some twelve

years old and asked for a show of hands. He then asked if the

students had observed a big differential in height and

development, saying “some of you are taller, some of you are

shorter,” and words to that effect. Id. ¶ 34. As an example, he

pointed out that one particular female student grew taller from

the beginning of the year and that one particular male student

had grown taller than others, but stated that the process

continues and students catch up over time. Suniaga also stated

that he was the shortest kid in his class until he caught up in

seventh grade.

     While going through the written material and the images on

the page showing a male and a female, Suniaga explained that as

students their age go through puberty, their bodies change and

they begin to look older and more like adults. Suniaga asked the

students if they felt they looked older or younger than their


                                   5
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 6 of 54



age and then compared the changes that males go through versus

females exactly as the textbook outlined. The figures in the

textbook show that males accumulate less body fat to muscle than

females, so Suniaga explained that the difference did not mean

that girls were fatter than boys, but only that the ratio of

muscle to fat was different.

      At one point, according to the Amended Complaint, a student

asked why girls shave their legs and boys do not, to which

Suniaga replied that it was culturally related and that many

girls in this country shave their legs, and then asked for a

show of hands. Approximately twelve girls raised their hands.

Suniaga also replied to questions from boys regarding shaving

their lips and faces and made similar queries of the boys.

      On May 7, 2019, while teaching the Human Growth &

Development unit, Suniaga was told to report to Principal

Mulvey’s office after finishing classes. The meeting included

Mulvey, former HR director Standish, and Suniaga’s local Union

President. 3 Suniaga was told he was being placed on

administrative leave with pay pending an investigation. Despite

asking several times, Suniaga was not provided with any

information about the reason for his leave, and Mulvey said he



3     The Union is an affiliate of the Pennsylvania State Education
Association (PSEA), which in turn is an affiliate of the National Education
Association (NEA).


                                      6
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 7 of 54



would be advised of the investigation results shortly. Suniaga

was then asked to leave school, not return until further notice,

and refrain from any contact with students/DASD personnel.

Suniaga remained on administrative leave with pay for the

remainder of the week, receiving no further information.

     On May 14, 2019, Suniaga received a Notice of Allegations

letter from former HR Director Standish, informing him of four

allegations to be addressed on May 17 at an informal hearing

(hereinafter, the “Loudermill hearing”). The allegations related

to a health class Suniaga taught on May 6 as well as a brief

discussion Suniaga had with another student several days before

while accessing the school website to submit student grades on

his laptop. The letter suggested that if the allegations were

true, they “may constitute neglect of duty, persistent

negligence in the performance of duties, persistent and willful

violation of school laws, and improper conduct.” Id. ¶ 46. The

letter was the first time Suniaga was provided with the

allegations.

     By the time Suniaga received the letter, his absence from

teaching was the subject of increasing speculation at MCSC. A

colleague(s) called Suniaga to say that one teacher overheard a

female student bragging about getting Suniaga fired, and another

teacher heard that Principal Mulvey received a report from that



                                   7
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 8 of 54



student’s parent that some boys teased her about her physical

development after attending Suniaga’s class. The parent believed

the reason for the teasing was that Suniaga made an

inappropriate remark about their daughter’s physique. Based on a

written order from the School District Defendants (DASD,

Superintendent Lonardi, former HR director Standish, Principal

Mulvey, and Principal Lawless (from Beaver Creek Elementary

School)), Suniaga was prevented from discussing the allegations

with colleagues or conducting his own investigation to prepare a

defense.

     Due to one or more of the Defendants’ unavailability, the

Loudermill hearing was rescheduled from May 17 to May 29, which

was nine days before the end of the school year. On May 29,

Suniaga appeared with his Union representatives at the hearing,

which was conducted by DASD Attorney Levin. Suniaga claims that

in spite of the numerous representations of what was allegedly

reported to the Defendants by students or an unnamed parent, at

no time prior to, during, or after the hearing did DASD produce

any evidence to support any of the allegations, nor produce any

witnesses. Levin also never produced any of the written

statements he alleged established that Suniaga was lying about

what he said in class.




                                   8
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 9 of 54



     After the hearing, Suniaga’s Union representatives

allegedly said that Superintendent Lonardi was adamant about

firing Suniaga, but Levin stated it would necessitate further

adjudicatory proceedings and that a thirty-day suspension would

be severe enough to potentially cause Suniaga to resign.

Suniaga’s Union representatives also advised him that he could

not finish teaching the remainder of the school year and that a

deal was being offered for Suniaga to accept a nine-day

suspension without pay in lieu of the thirty-day suspension

without pay on the condition that he sign a Release and

Settlement Agreement releasing the School District Defendants

from any and all claims that Suniaga might bring. The proposed

agreement also contained a last chance provision allowing DASD

to thereafter terminate Suniaga’s tenured employment for any

conduct deemed to be “improper” in its sole discretion. The

provision stated that such a determination would not be subject

to challenge.

     On July 26, 2019, Suniaga received a copy of the proposed

Release and Settlement Agreement as well as a partially

completed draft of a Notice of Directives letter which outlined

the terms of the thirty-day suspension that would be imposed if

he did not sign the Release and Settlement Agreement. In

addition to the loss of approximately 20% of his yearly salary,

the Notice of Directives included additional discipline that he


                                   9
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 10 of 54



would receive: (1) an unsatisfactory rating in professionalism

for the school year; (2) reassignment to a different school for

2019-2020; and (3) training as directed by DASD.

     The Notice of Directives also contained a “last chance”

warning that stated Suniaga was required to comply with certain

directives. One of the directives, titled “References to

Personal Traits,” stated “You must not make any statements about

any student regarding any personal trait such as height, weight,

smell, odor, development, intellect, etc. You must not share

your personal stories with students. Teachers can be effective

and connect with students without personalizing instruction.”

Id. ¶ 70. The Notice further provided that “[i]f you engage in

any improper conduct with any student, you will be discharged

regardless of whether the nature of the improper conduct is

expressly described herein or not.” Id.

     Suniaga chose not to accept the Release and Settlement

Agreement. Instead, the Union filed a grievance on Suniaga’s

behalf regarding DASD’s proceedings against Suniaga and the

punishment imposed. Suniaga then received an email from former

HR Director Standish advising him that he was being transferred

to Beaver Creek Elementary School (BCES) for the 2019-2020

school year. Thereafter, Suniaga attended a meeting with BCES

Principal Lawless and MCSC Principal Mulvey during which he



                                   10
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 11 of 54



signed his MCSC exit paperwork and BCES reassignment. Lawless

commented that there was some concern about Suniaga’s transfer,

but she hoped it would be a fresh start and that Suniaga would

have a good experience.

     Suniaga and other teachers were scheduled to report to

school on August 19-22, 2019, to prepare for the school year and

to attend Back to School Nights for parents on August 20-21. On

August 17, Lawless left a voicemail on Suniaga’s home phone

stating that something came up and to call her as soon as

possible. Before Suniaga could call back, Lawless emailed him on

August 18 stating that some BCES parents were raising concerns

about Suniaga’s transfer. The email stated that an iPetition was

posted online which had “blown up” the matter, causing a growing

number of parents to become involved and protest Suniaga’s

transfer. Lawless said she would speak with Suniaga further at

school the next day.

     After reading the email, Suniaga googled himself and saw

the iPetition near the top of the list of returned websites. It

also appeared prominently when searching words such as “BCES”

and “DASD.” Defendant Murphy and others created the iPetition on

August 17, 2019, and there were allegedly numerous false, nasty,

and outrageous comments posted on it. Based on private

information appearing in the initial iPetition heading that was



                                   11
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 12 of 54



part of Plaintiff’s confidential employment records, as well as

what appeared to be communications posted by School District

Defendants, Suniaga alleges that the School District Defendants

also played a role in the iPetition’s creation.

      Comments were posted on other social media sites as well.

The sites which contain most of the communications published by

the Defendants are (1) iPetition “Say NO to Mr. Suniaga at BCE”

(https://www.ipetitions.com/petition/say-no-to-mr-suniaga-at-

bce), (2) Facebook page “Concerned Beaver Creek Parents (No Mr.

Suniaga at BC)”

(https://m.facebook.com/groups/437756746812176/), and (3) the

first page of the “Beaver Creek Parents” group page on the

Downingtown Borough Community Page. Id. ¶ 79; see also id. Ex.

A. Suniaga read postings allegedly made by Principals Mulvey and

Lawless, in addition to an anonymous letter claiming to know the

“facts that were established” at the Loudermill hearing. Id. ¶

80.

      Suniaga also saw a communication from Mulvey (“the Mulvey

correspondence”) to MCSC parents that predated the Notice of

Allegations he received before the Loudermill hearing. The

correspondence allegedly revealed allegations that Suniaga was

never informed of, implied Suniaga had committed further

inappropriate acts and engaged in unlawful conduct, and sought



                                    12
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 13 of 54



for parents to question their children and come forward in

confidence with additional allegations that could prove the

existing misconduct reports. When published on May 13, 2019, the

Mulvey correspondence became available to the parents of all

sixth graders (approximately 1,100) and to anyone subscribed to

the DASD parentlink or Blackboard service platforms maintained

by DASD.

     Suniaga alleges that before the 2019-2020 school year,

Principal Lawless communicated with one or more of the non-

School District Defendants who were forming the ad hoc BCES

parent groups intended to protest Suniaga’s transfer.

Specifically, Suniaga claims Lawless communicated with Murphy,

who was the President of the BCES Home and School Association,

the creator of the iPetition, and a founding member (together

with the other non-School District Defendants) of the MomAdvice

Facebook page, which was redirected for the purpose of

publishing allegations about Suniaga. During these

communications, Lawless allegedly disclosed to Murphy (and

potentially others) confidential employment information

regarding Suniaga that included the Loudermill hearing

allegations/proceedings, as well as the Mulvey correspondence

and other “gossip” about Suniaga. Id. ¶ 26. Around this time,

the School District Defendants allegedly began to formulate a

plan to constructively terminate Suniaga’s employment by seeking


                                   13
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 14 of 54



complaints from parents and students that would be sufficient to

fire him or lead to investigations that would cause his

employment conditions to become so intolerable Suniaga would

feel forced to resign.

     The non-School District Defendants continued to post

statements claiming to know facts that established Suniaga’s

inappropriate/illegal conduct, which Suniaga felt made it

impossible for him to teach at BCES. One example of this

occurred when the ad hoc group “Beaver Creek Parents” (allegedly

founded by Defendants Murphy, German, Gulati, and Chicosky)

published an email to the School District Defendants and all

“Beaver Creek Parents” which stated that “Suniaga was suspended

during the 2018-19 school year after making inappropriate

comments about his female students’ breast development in front

of the class. After an investigation, he [was] disciplined and

unable to return to Marsh Creek, so the district transferred him

to teach our elementary students at Beaver Creek.” Id. Ex. A 10.

     Between August 17 and August 23, 2019, School District

Defendants Leonardi, Lawless, and Standish each allegedly

communicated with parents and others to discuss plans to protect

students from Suniaga, told them to report any misconduct from

Suniaga, and implied that further allegations would result in

Suniaga not being allowed to teach at BCES. On several



                                   14
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 15 of 54



occasions, the School District Defendants advised parents and

others that a plan was being implemented that included: 1)

hiring a teacher to supervise Suniaga in his school activities;

2) allowing parents to come to Suniaga’s class throughout the

day to observe him interact with their children; and 3)

assigning members of the volunteer “WatchDog” group to be around

Suniaga during the first week or so of school. These

communications continued to encourage parents to report any

allegations of misconduct by Suniaga and promised to fully

investigate and take appropriate action. Many parents posted

comments on social media that Suniaga must have done highly

inappropriate things if DASD was going to such considerable

lengths to protect students. The School District Defendants did

not seek consent or notify Suniaga of any of the communications

concerning him that they had with parents and others.

     The comments on social media sites allegedly created by

Defendants Murphy, German, Gulati, and Chicosky grew to over 300

comments, and included increasingly hostile comments by third

parties such as (1) Suniaga should be put on the sex offender

registry, (2) he should not be allowed direct contact with

children, (3) he should be banned from teaching, (4) his

teaching credentials should be revoked, (5) he has a history of

inappropriate conduct based on reports by numerous students on

multiple occasions, (6) characterizing what occurred in the


                                   15
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 16 of 54



prior year as horrifying, (7) he was an idiot who needed his

teaching certificate revoked, and (8) he should be killed.

     Although Suniaga was aware of the iPetition and could

monitor comments, he was unaware of the communications between

parents and the School District Defendants that were not posted

on social media. Shortly before the first Back to School Night

on August 20, 2019, Suniaga was alerted to a potential death

threat posted on the iPetition, so he contacted the Union’s

counsel, who advised DASD that Suniaga may not be able to appear

unless appropriate protection measures were taken. In response,

police were notified and maintained a presence in the school

parking lot, and DASD’s Assistant Superintendent (whose duties

include school security) stayed inside the gym with Suniaga.

     Superintendent Lonardi scheduled a meeting for all

interested parents to attend on the afternoon preceding the

first Back to School Night to discuss Suniaga’s transfer. Prior

to the meeting, a post appeared on the iPetition stating “if you

or someone you know has received inappropriate contact or

comments from Mr. Suniaga (PE/Health teacher) at any school in

Downingtown please email a complaint.” Id. ¶ 102. The post ended

with the email address of former HR director Standish.

     On August 23, 2019, Standish advised Suniaga in writing

that he was being placed on administrative leave with pay and



                                   16
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 17 of 54



that until further notice he was not to enter DASD property,

attend school activities as an employee, or have any contact

with students, employees, or the school director about any DASD

matter. The letter gave no reasoning other than the statement

“we are investigating, however, and based on the outcome of that

investigation, disciplinary measures may be imposed at some

future date.” Id. ¶ 107.

     On that same day (August 23), Defendant Murphy posted the

following statement on the iPetition: “Update! We did it! Mr.

Suniaga has been placed on administrative leave pending further

investigations.” Id. ¶ 108. Attached to that statement was a

copy of an email to Beaver Creek Parents posted by Principal

Lawless on the DASD Blackboard which stated “[t]he School

District appreciates the input received about Mr. Suniaga and

has received new allegations that will be investigated. While we

investigate the new allegations, Mr. Suniaga is being placed on

administrative leave and will not be reporting to work.” Id. ¶

109. The email further stated that “[s]ome of the new

allegations came from people with firsthand information and we

will be interviewing those people.” Id. ¶ 110. The email

contained another solicitation for “people who have witnessed or

been the victim of any inappropriate conduct” to come forward

and be interviewed since DASD could not rely on hearsay. Id. ¶

111. Despite that statement, Suniaga alleges that hearsay served


                                   17
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 18 of 54



as the sole basis for placing him on administrative leave.

Finally, the email confirmed that Defendants had already hired

other substitutes to cover for Suniaga.

     Suniaga alleges that the controversy at BCES was

manufactured after Superintendent Lonardi was told she couldn’t

fire Suniaga after the Loudermill hearing. According to the

Amended Complaint, it became a shared goal of her subordinates

and the “marching orders of the School District’s counsel” to

try and force Suniaga to resign. Id. ¶ 115.

     On August 27, 2019, Suniaga experienced a panic attack for

the first time. Thereafter, his mental health issues worsened as

all of the aforementioned events unfolded, and Suniaga received

medical treatment for the physical/emotional manifestations of

his mental health issues, all of which, according to Suniaga,

persist to this day.

     On September 19, 2019, DASD issued its official Notice of

Directives resulting from the Loudermill hearing on May 29,

2019. The Notice imposed a thirty-day unpaid disciplinary

suspension together with the other aforementioned directives.

However, the Notice contained a new provision titled “Social

Media,” which stated that “[y]ou must not post anything on

social media that references appearance of people or is

inappropriate for a teacher to communicate to students, such as



                                   18
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 19 of 54



the video you posted of the rear end of a woman on your

Facebook.” Id. ¶ 118. Another provision followed which stated:

      None of the directives contained herein are intended
      to interfere with your First Amendment rights and
      should not be construed as prohibiting speech that is
      protected by the First Amendment. However, we caution
      you that speech that may be protected in one context
      may not be protected where it may cause or does cause
      a disruption of school. Your conduct, including the
      video that you posted has caused a disruption of the
      work of administrators.
Id. ¶ 119.

      No allegation was presented at the Loudermill hearing

regarding anything on Suniaga’s Facebook, nor was he ever

questioned about the video. Suniaga alleges that sometime after

the Loudermill hearing, someone associated with (or at the

request of) DASD hacked into the private portion of his Facebook

and copied an attachment sent by an acquaintance that was never

posted on the public section of Suniaga’s account. Suniaga

states that he never communicated with students through

Facebook. Suniaga alleges that the hacked video was never posted

publicly on the internet. 4

      Following the issuance of the official Notice of

Directives, the Union filed a second grievance 5 on behalf of

Suniaga with respect to discipline, reprimand, reduction in


4     Attorney Levin produced the video to counsel for Suniaga’s Union on
August 22, 2019.
5     The first grievance filed was in relation to the Loudermill hearing and
DASD’s “proceedings against Suniaga without just cause as well as the
punishment imposed on Suniaga.” Id. ¶ 71.


                                     19
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 20 of 54



status, compensation, and professional advantages imposed

without just cause in violation of the Union’s Collective

Bargaining Agreement with DASD. DASD ultimately denied the

grievance and arbitration of the matter is currently pending.

     After Suniaga was placed on administrative leave on August

23, Attorney Levin suggested to counsel for the Union that

Suniaga consider a settlement with DASD whereby he would receive

some severance in exchange for signing a release of all claims

and resigning. Thereafter, Suniaga retained private counsel, who

contacted Levin. During this conversation, Levin stated that it

was not in the best interests of either DASD or Suniaga for him

to return there, and he suggested that Suniaga propose a

settlement agreement.

     On November 7, 2019, after Suniaga did not submit a

proposed settlement agreement, Levin advised Suniaga’s counsel

that DASD intended to direct him to return to work as soon as

possible and that it intended to announce his return to BCES

parents shortly. Suniaga requested that the announcement provide

some name clearing and make clear that a thorough investigation

was completed and there was no credible evidence of misconduct.

Levin also confirmed in a letter on November 7 that Suniaga was

expected to start teaching on November 19.




                                   20
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 21 of 54



     In response to Suniaga’s request, Levin indicated that DASD

would only be willing to state “that after investigating the

allegations made on social media no one provided any information

to the School District that would support an allegation of

sexual abuse.” Id. ¶ 130. DASD was unwilling to consider the

effects of its past publications concerning Suniaga, including a

letter published to parents/the public less than three months

earlier which announced Suniaga’s administrative leave based on

“new allegations that will be investigated . . . [that] came

from people with firsthand information,” which the notice

defined as “people who have witnessed or been the victim of . .

. inappropriate conduct” and continued to invite witnesses or

victims to contact former HR director Standish. Id. ¶ 131.

     In response, Suniaga’s counsel sent a letter on November

12, 2019, to counsel for the School District Defendants which

expressed why DASD’s approach created a substantial risk of

further, greater harm to Suniaga.

     As a result of the aforementioned health issues, Suniaga

sought medical treatment with his primary care doctor, who

prescribed anti-anxiety and depression medication, which Suniaga

continues to take. On November 10, 2019, Suniaga underwent his

annual physical exam, and his doctor noted that the high degree

of mental and emotional distress Suniaga had been experiencing



                                   21
        Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 22 of 54



for a prolonged period of time was having significant adverse

effects on his health. According to the Amended Complaint,

Suniaga’s health continues to be adversely affected.

     Suniaga requested and was granted FMLA (Family and Medical

Leave Act) leave, effective November 18, 2019, and remained on

medical leave using his accumulated sick days until June 30,

2020.

     As the 2019-2020 school year drew to a close, DASD set a

deadline of June 30, 2020, for Suniaga to decide if he was going

to be able to return to teaching in the District. DASD

specifically requested that Suniaga engage in an interactive

process with it to determine what, if any, accommodations he

required.

     DASD’s position during a series of discussions on the terms

of Suniaga’s return remained the same: (1) Suniaga would return

to teach at BCES; (2) the parents would receive a notice along

the lines of the previously proposed notice with no name

clearing; and (3) appropriate measures would be taken to address

the “concerns” of any parents. Whether the surveillance of

Suniaga throughout the school day was going to be implemented

was not specifically addressed.

     In response to DASD’s request for a proposal, Suniaga’s

counsel sent a letter to Levin which outlined the considerations


                                     22
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 23 of 54



Suniaga had regarding whether he could return to DASD. On June

30, 2020, when DASD had not responded, Suniaga officially

tendered his resignation (effective on the first day of the

2020-2021 school year) in a letter to Superintendent Lonardi and

the current HR director.

     Largely based on these allegations, the Amended Complaint

asserts the following eleven counts against the following

Defendants:

Count I (violation of due            All School District Defendants
process pursuant to 42 U.S.C.
§ 1983 (property interest in
continued public employment))
Count II (violation of due           All School District Defendants
process pursuant to 42 U.S.C.
§ 1983 (liberty interest in
reputation))
Count III (violation of              All School District Defendants
substantive due process
pursuant to 42 U.S.C. § 1983
(equal protection of law))
Count IV (request for                DASD
declaratory judgment)
Count V (conspiracy to deprive       All Defendants
Plaintiff of his
constitutional rights)
Count VI (claim for attorneys’       All Defendants
fees and costs pursuant to 42
U.S.C. § 1988)
Count VII (state law claims          All individuals named as
for defamation)                      Defendants
Count VIII (intentional              All individuals named as
infliction of emotional              Defendants
distress)
Count IX (intentional                All individuals named as
interference with contractual        Defendants
relations and prospective
contractual relations)



                                   23
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 24 of 54



Count X (invasion of privacy         All individuals named as
and false light)                     Defendants
Count XI (loss of consortium)        All Defendants



     In response, Defendants DASD, Principal Lawless,

Superintendent Lonardi, Principal Mulvey, and former HR Director

Standish filed a Motion to Dismiss for failure to state a claim.

Rebecca German (one of the non-School District Defendants) filed

a separate Motion to Dismiss for failure to state a claim. These

motions are now before the Court.


III. LEGAL STANDARD

     A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When considering such a motion, the Court must “accept

as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom, and view them in the

light most favorable to the non-moving party.” DeBenedictis v.

Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir. 2007).

     To withstand a motion to dismiss, the complaint’s

“[f]actual allegations must be enough to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007). This “requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. Although a plaintiff is



                                   24
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 25 of 54



entitled to all reasonable inferences from the facts alleged, a

plaintiff’s legal conclusions are not entitled to deference, and

the Court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S.

265, 286 (1986).

     The pleadings must contain sufficient factual allegations

so as to state a facially plausible claim for relief. See,

e.g., Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187,

190 (3d Cir. 2009). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009)). In deciding a Rule 12(b)(6) motion, the

Court limits its inquiry to the facts alleged in the complaint

and its attachments, matters of public record, and undisputedly

authentic documents if the complainant’s claims are based upon

these documents. See Jordan v. Fox, Rothschild, O’Brien &

Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994); Pension Benefit

Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196

(3d Cir. 1993).




                                   25
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 26 of 54



IV.   DISCUSSION

      A.   The School District Defendants’ Motion to Dismiss

           1.      Count I

      Count I alleges a violation of due process based on a

property interest in continued public employment. To state a

procedural due process claim under Section 1983, a plaintiff

must allege that (1) he was deprived of an interest encompassed

within the Fourteenth Amendment’s protection of life, liberty,

and property; and (2) the procedures available to the plaintiff

did not provide due process of law. Alvin v. Suzuki, 227 F.3d

107, 116 (3d Cir. 2000). The property interested alleged here is

tenured public employment.

      The School District Defendants (SDDs) argue that the second

element has not been met because they complied with the

requirements of due process by sending Suniaga a Notice of

Allegations on May 14, 2019, and holding a hearing on May 29,

2019. Here, the Notice of Allegations specifically asserted the

following:

      1. on or about Monday, May 6, 2019, you said in one or
      more classes that students should look at one or more
      girls to see how they developed since the beginning of
      the school year. Your conduct caused male students to
      make inappropriate statements causing one or more
      students to feel badly;
      2. you asked girls to raise their hands if they are
      shaving;




                                    26
         Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 27 of 54



        3. you called out girls in class and described them as
        tall or less developed and discussed their height and
        weight;
        4. on or about Thursday, May 2, 2019, you pulled up a
        female student’s picture on your computer and said:
        “what happened to you? You used to be cute” or words
        to that effect.
    Am. Compl. ¶ 47, ECF No. 5.

        While the pre-deprivation hearing is not required to be a

trial of the issues, a tenured public employee is “entitled to

oral or written notice of the charges against him, an

explanation of the employer’s evidence, and an opportunity to

present his side of the story.” Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 546 (1985). Suniaga argues that this

right to due process also applies to employment decisions that

fall short of discharge, such as suspensions and required

administrative leaves.

        However, the cases Suniaga cites are inapplicable to this

situation, where he was placed on administrative leave with pay. 6

See Dee v. Borough of Dunmore, 549 F.3d 225, 230 (3d Cir. 2008)

(dealing with a property interest under a Pennsylvania statute

which stated that “[n]o person employed in any . . . fire force

of any borough shall be suspended, removed or reduced in rank”



6     A “Loudermill hearing” is simply a pre-termination hearing intended to
give the employee an opportunity to respond to allegations prior to being
terminated. The hearing “should be an initial check against mistaken
decisions – essentially, a determination of whether there are reasonable
grounds to believe that the charges against the employee are true and support
the proposed action.” Cleveland Bd. of Educ., 470 U.S. at 545-46.


                                      27
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 28 of 54



without cause); Gilbert v. Homar, 520 U.S. 924, 929 (1997)

(observing that in situations “where the employer perceives a

significant hazard in keeping the employee on the job, it can

avoid the problem by suspending with pay” (quoting Cleveland Bd.

of Educ., 470 U.S. at 544-45)). Additionally, the allegations,

if true, that a teacher was making inappropriate comments toward

female students, could constitute a perceived “significant

hazard.” A school district has a strong interest in protecting

students and maintaining public confidence in the school system.

Therefore, DASD was entitled to temporarily suspend Suniaga,

provided that it was for a reasonably short period of time and

with pay.

     Suniaga also argues that he was denied due process because

he was never provided with a written summary of the statements

that DASD alleged constituted the evidence supporting the

charges made in the May 14, 2019, Notice of Allegations.

However, Suniaga does not cite any case law that supports his

claim that he was entitled to a written summary of these

statements. To the contrary, Suniaga’s own brief accurately

states that a tenured public employee is “entitled to . . . an

explanation of the employer’s evidence.” Pls.’ Resp. Opp’n

Defs.’ Mot. Dismiss 26, ECF No. 35 (quoting Cleveland Bd. of

Educ., 470 U.S. at 546). The Amended Complaint also acknowledges

that Levin provided Suniaga with an explanation during the


                                   28
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 29 of 54



hearing: “Levin represented on several occasions that he had

numerous statements from students in the class who witnessed the

alleged events.” Am. Compl. ¶ 54, ECF No. 5.

     Suniaga argues that the Mulvey correspondence (the email

informing parents that an investigation was being conducted

concerning student allegations against Suniaga) led to a public

reaction that made any procedure thereafter of little value.

This connection is highly attenuated and the argument seems to

be that any Loudermill hearing held after the distribution of

the Mulvey correspondence was of little value because Suniaga’s

reputation had already been damaged. This argument concerning

the damage to Suniaga’s reputation is therefore more properly

addressed in Count II.

     As a result of the foregoing, because Suniaga was suspended

with pay and was provided an explanation of the evidence, he

fails to state a claim for violation of due process based on a

property interest in continued public employment. Consequently,

SDDs’ Motion to Dismiss will be granted with respect to Count I.


          2.    Count II

                a.    Violation of Due Process

     Count II alleges a violation of due process based on a

liberty interest in Suniaga’s reputation. “[T]o make out a due

process claim for deprivation of a liberty interest in



                                   29
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 30 of 54



reputation, a plaintiff must show a stigma to his reputation

plus deprivation of some additional right or interest.” Hill v.

Borough of Kutztown, 455 F.3d 225, 236 (3d Cir. 2006) (citing

Paul v. Davis, 424 U.S. 693, 701 (1976)). This is referred to as

the “stigma-plus” test. Id. “The creation and dissemination of a

false and defamatory impression is the ‘stigma,’ and the

termination is the ‘plus.’” Id. SDDs argue this claim is

deficient because Plaintiffs do not allege that any information

provided in the Mulvey correspondence was false, nor could they.

     Plaintiffs allege that the following phrases in the Mulvey

(Principal of Marsh Creek Sixth Grade Center) correspondence,

see Am. Compl. Ex. A 1, ECF No. 5, were stated in a manner

intended to create a false impression that there were facts

serious enough to warrant notification to the parents of all

sixth-grade students of allegations of wrongful conduct by

Suniaga being made by multiple students, and that DASD was

taking some action:

     As you may have heard, allegations have been made that
     your child’s Wellness teacher has made inappropriate
     comments to students in a class. . . . the witnesses
     are students . . . the district will follow the law .
     . . [w]e share you [sic] concerns.

     Viewing the facts in the light most favorable to the

Plaintiffs, these statements do not create a false impression

that Suniaga had in fact done what was alleged to be done, given

that the email classifies the reports as allegations, rather


                                   30
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 31 of 54



than facts, and simply professes that the district will follow

the law.

      Plaintiffs also allege that one of the emails Principal

Lawless sent created a false impression that the allegations

were true. The email stated that

      a parent brought a concern to the principal’s
      attention regarding an inappropriate comment made by
      Mr. Suniaga. I cannot disclose the comment, but I can
      say that I agree it was not appropriate. 7

Id. Ex. A 2.

      This email was allegedly posted within minutes after the

posting of an email by “Concerned [Beaver Creek] Parents,” which

stated that

      Suniaga was suspended during the 2018-19 school year
      after making inappropriate comments about his female
      students’ breast development in front of the class.

Id. Ex. A 10.

      Principal Lawless’s email was posted almost immediately

after the posting of the email from “Concerned [Beaver Creek]

Parents,” see id., charging Suniaga with making inappropriate

comments about female students. Thus, Lawless’s email, in light

of the statement contained in the email from “Concerned [Beaver

Creek] Parents,” see id., created the “stigma” of the false and




7     SDDs defend this statement by arguing that at the time of this email,
the School District believed that the comment had occurred. This is an issue
more appropriately dealt with at the motion for summary judgment stage.


                                     31
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 32 of 54



defamatory impression that Suniaga made inappropriate comments

about his female students’ breast development in class.

     Having established the “stigma” component at this stage of

the proceedings, the only component remaining is the “plus.”

Here, the parties agree that the “plus” component is satisfied

by Suniaga’s claim of constructive termination. See Hill, 455

F.3d at 236.

     Although Suniaga has sufficiently stated a claim for

deprivation of a liberty interest in reputation as it pertains

to Defendant Lawless, but not as to any of the other School

District Defendants, the question then becomes whether Lawless

is entitled to qualified immunity, meaning that while her

actions may give rise to a constitutional violation, she is

protected from suit by reason of public policy. See Harlow v.

Fitzgerald, 457 U.S. 800, 813 (1982). Additionally, the Court

must consider whether DASD would be liable under a respondeat

superior theory.


                b.    Qualified Immunity

     The Third Circuit has stated that, at the pleading stage,

“qualified immunity will be upheld on a 12(b)(6) motion only

when the immunity is established on the face of the

complaint.” Thomas v. Indep. Twp., 463 F.3d 285, 291 (3d Cir.

2006). A public official sued under § 1983 for a constitutional



                                   32
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 33 of 54



violation is entitled to qualified immunity “unless it is shown

that the official violated a statutory or constitutional right

that was ‘clearly established’ at the time of the challenged

conduct.” Plumhoff v. Rickard, 572 U.S. 765, 766-67 (2014)

(citing Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).

     A right is “clearly established” when its “contours . . .

[are] sufficiently clear that a reasonable official would

understand that what he is doing violates that right.” Wilson v.

Layne, 526 U.S. 603, 615 (1999) (citing Anderson v. Creighton,

483 U.S. 635, 640 (1987)); see also Hope v. Pelzer, 536 U.S.

730, 741 (2002) (observing that courts should ask “whether the

state of the law [at the relevant time] . . . gave respondents

fair warning that their alleged [conduct] . . . was

unconstitutional”). Courts “typically look to Supreme Court

precedent or a consensus in the Courts of Appeals to give an

officer fair warning that his conduct would be

unconstitutional.” Kedra v. Schroeter, 876 F.3d 424, 450 (3d

Cir. 2017).

     It is not enough that the right is defined at a high level

of generality; rather, “[t]he dispositive question is ‘whether

the violative nature of particular conduct is clearly

established.’” Mullenix v. Luna, 577 U.S. 7, 12 (2015)

(quoting al-Kidd, 563 U.S. at 742).




                                   33
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 34 of 54



     However, it need not be the case that the exact
     conduct has previously been held unlawful so long as
     the “contours of the right” are sufficiently
     clear, Anderson, 483 U.S. at 640, such that a “general
     constitutional rule already identified in the
     decisional law” applies with “obvious clarity,” Hope,
     536 U.S. at 741. “If the unlawfulness of the
     defendant's conduct would have been apparent to a
     reasonable official based on the current state of the
     law, it is not necessary that there be binding
     precedent from this circuit so advising.” Brown v.
     Muhlenberg Twp., 269 F.3d 205, 211 n.4 (3d Cir.
     2001). “[O]fficials can still be on notice that their
     conduct violates established law even in novel factual
     circumstances,” because the relevant question is
     whether the state of the law at the time of the events
     gave the officer “fair warning.” Hope, 536 U.S. at
     741.

Kedra, 876 F.3d at 450.

     Here, the Plaintiffs point to Hill v. Borough of Kutztown,

455 F.3d 225 (3d Cir. 2006), as providing notice to Principal

Lawless that her conduct was unconstitutional. Plaintiffs allege

that under Hill,


     [t]he defendants assertion that they are entitled to
     qualified immunity because it was not clearly
     established that school administrators violate a
     teacher’s rights by communicating with students’
     parents about the investigation of allegations against
     the teacher ignores the fact that teachers had a
     clearly established constitutionally protected liberty
     interest in their reputation since at least
     2006. See Hill v. Borough of Kutztown, 455 F.3d 225,
     236 (3d Cir. 2006). Much of the defendants’
     communications with parents and the public at large
     contained false and defamatory statements about
     Suniaga and resulted in Suniaga suffering an adverse
     employment action at the direction DASD, a public
     employer. No reasonably informed school district
     official could reasonably believe their actions were



                                   34
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 35 of 54



      lawful. Consequently, DASD defendants are not entitled
      qualified immunity.

Pls.’ Resp. Opp’n Defs.’ Mot. Dismiss 34-35, ECF No. 35.

      To the extent that Plaintiffs claim that Hill stands for

the proposition that a public employee’s liberty interest in his

reputation is violated by publicly accusing him of misconduct

(and that the communications with parents and the public here

“contained false and defamatory statements”), such a proposition

is stated at a “high level of generality,” which the Supreme

Court has held is insufficient to define the law at

issue. See Mullenix, 577 U.S. at 12; see also Mammaro v. N.J.

Div. of Child Prot. & Permanency, 814 F.3d 164, 169 (“We must

frame clearly established law ‘in light of the specific context

of the case, not as a broad general proposition.’” (quoting

Saucier v. Katz, 533 U.S. 194, 200-01 (2001))); Kedra, 876 F.3d

at 449 (“[W]hile ‘[i]ndividuals indeed have a broad substantive

due process right to be free from “unjustified intrusions on

personal security,”’ that defines the right at issue at too high

a level of generality.” (citation omitted)). Once the law is

framed at the appropriate level of specificity, 8 it becomes clear



8
      “Defining a right at the appropriate level of specificity is often the
most critical aspect of a qualified immunity analysis.” Sauers v. Borough of
Nesquehoning, 905 F.3d 711, 716 (3d Cir. 2018). Here, the appropriate
question to ask is whether a reasonable school official would have been on
notice that sending an email to parents implying that a teacher engaged in
wrongful conduct towards sixth-grade students is unconstitutional. The most
analogous case is Doe v. Purdue Univ., 928 F.3 652 (7th Cir. 2019), where a
stigma-plus claim was established when a university official publicly


                                     35
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 36 of 54



that Hill would not provide sufficient notice to a reasonable

school official that her conduct was unconstitutional.

      As a result of the foregoing, Principal Lawless will be

granted qualified immunity with respect to Count II.


                  c.    Respondeat Superior Liability

      As relevant to Count II, SDDs argue that there is no

respondeat superior liability for DASD under Monell v. Dep’t of

Social Servs. of City of N.Y., 436 U.S. 658, 691-94 (1978).

However, there are three ways in which a municipality can be

liable under Monell, including if its employee “acted pursuant

to a formal government policy or a standard operating procedure

long accepted within the government entity” or if “an official

with authority has ratified the unconstitutional actions of a

subordinate, rendering such behavior official for liability

purposes.” McGreevy v. Stroup, 413 F.3d 359, 367 (3d Cir. 2005).

      Plaintiffs allege that the “acts undertaken by each of the

named [SDDs] were undertaken after deliberation with and at the

express direction of the ultimate policy makers of the School

District such that their decisions to adopt the particular



disclosed a finding that a student was guilty of sexual violence towards
another student. Purdue would not have provided notice to Principal Lawless
that her conduct was unconstitutional. The instant case occurred at the
sixth-grade level, not the university level, involved alleged misconduct
toward minors, rather than adults, and involved alleged wrongful conduct by a
teacher towards his students rather than student to student misconduct.



                                     36
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 37 of 54



courses of action alleged herein constitutes the official policy

of the Defendant School District.” Am. Compl. ¶ 154, ECF No. 5.

Without alleging sufficient facts (such as who the policy maker

was that ratified Lawless’s email), this is merely a conclusory

statement that is insufficient to state a plausible claim for

Monell liability.

     As a result of the foregoing, SDDs’ Motion to Dismiss will

be granted with respect to Count II as to all School District

Defendants because Lawless is entitled to qualified immunity

and, under the facts as stated, DASD cannot be held liable under

Monell.


          3.    Count III

     Plaintiffs withdraw Count III of the Amended Complaint

(claim for violation of substantive due process/equal

protection). SDDs’ Motion to Dismiss will therefore be granted

with respect to this claim.


          4.    Count IV

     Count IV is a request for declaratory judgment based on the

alleged unconstitutional exchange between Attorney Levin and

Suniaga’s counsel involving potential releases and a settlement

agreement, to which Suniaga did not agree. The right to

specifically seek to have the court declare that a state actor

is enjoined from maintaining a custom, policy, practice, or law


                                   37
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 38 of 54



that violates the constitutional rights of citizens is

authorized by the Federal Declaratory Judgment Act, 28 U.S.C. §§

2201, 2202. However, Plaintiffs do not plead sufficient facts

that allow the Court to reasonably infer that, under the

circumstances of this case, a reduction in disciplinary measures

in exchange for a release of claims is unconstitutional.

Consequently, SDDs’ Motion to Dismiss will be granted with

respect to this claim.


          5.    Count V

     Count V alleges a conspiracy to deprive Suniaga of his

constitutional rights. A cause of action for civil conspiracy

under Pennsylvania state law requires plaintiffs to allege: “(1)

a combination of two or more persons acting with a common

purpose to do an unlawful act or to do a lawful act by unlawful

means or for an unlawful purpose; (2) an overt act done in

pursuance of the common purpose; and (3) actual legal damage.”

Kline v. Sec. Guards, Inc., 386 F.3d 246, 262 (3d Cir. 2004)

(quoting McGuire v. Shubert, 722 A.2d 1087, 1092 (Pa. Super. Ct.

1998)).

     Additionally, “[p]roof of malice, i.e., an intent to

injure, is essential in proof of a conspiracy.” Thompson Coal

Co. v. Pike Coal Co., 412 A.2d 466, 472 (Pa. 1979). In this

context, “malice requires that the conspirators act with the



                                   38
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 39 of 54



sole purpose of injuring the plaintiff.” Sarpolis v. Tereshko,

625 F. App’x 594, 601 (3d Cir. 2016) (citing Thompson Coal Co.,

412 A.2d at 472); see also Conquest v. WMC Mortg. Corp., 247 F.

Supp. 3d 618, 637 (E.D. Pa. 2017) (dismissing a civil conspiracy

claim where the plaintiff “fail[ed] to allege any facts that

suggest the [defendants] acted contrary to their own legitimate

business interests or with the sole intent to harm him”).

     There are a variety of allegations in the Amended Complaint

that state a plausible claim for conspiracy under Pennsylvania

law. To wit:

     On information and belief, following the May 2019
     Loudermill hearing and before the 2019-2020 school
     year began the School District Defendants formulated a
     plan to constructively terminate Suniaga’s employment
     by seeking from parents and students complaints
     and allegations of misconduct by Suniaga sufficient to
     terminate his employment or for which extensive and
     intrusive investigation would be required during which
     the conditions of his employment would become so
     intolerable, humiliating, and hostile that any
     reasonable person would feel forced to resign his
     tenure position.

     At some point between August 1 and August 19, 2018
     [sic], Defendants had agreed upon a plan whereby
     protests by BCES parents would be fomented and focused
     on resisting the transfer of Suniaga to BCES by
     advising parents of the Suniaga’s misconduct with
     females students in his sixth grade class that
     resulted in him being unable to return to teach at the
     MCSGC, providing them with Mulvey’s May 13 2019 email
     and suggesting that the specific misconduct could not
     be revealed by law but were serious, and that Suniaga
     could not yet be fired, thereby convincing parents
     that Suniaga was a clear and present danger to their
     children and his transfer should be protested.



                                   39
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 40 of 54



      On information and belief, sometime before the 2019-
      2020 school year began Defendants Lawless and Murphy
      spoke to one another on several occasions at length
      and during said conversations either alone or in
      concert with other Defendants and unnamed third
      parties Lawless disclose to Murphy the private,
      personal and confidential employment information
      regarding Suniaga that included the May 2019
      Loudermill hearing allegations and proceedings as
      well as the Mulvey letter and other gossip and
      speculation about Suniaga, and they began to formulate
      a plan to prevent Suniaga from teaching at BCES.

Am. Compl. ¶¶ 85-87, ECF No. 5.

      Viewed in the light most favorable to the Plaintiffs, these

facts (assuming they are true), would show that Defendants acted

with a common purpose to force Suniaga to quit his employment,

committed overt acts in furtherance of the conspiracy (such as

disclosing confidential employment information), and caused

actual legal damage (constructive termination). Plaintiffs also

plausibly allege that SDDs’ actions were committed with malice

and the sole intent to harm Suniaga.

      As a result of the foregoing, SDDs’ Motion to Dismiss will

be denied with respect to the conspiracy claim, except as to

DASD, which is immune as explained below in subsection 10. 9




9     SDDs also argue that the intra-corporate conspiracy (ICC) doctrine
applies here, but this doctrine is inapplicable at this stage of the
litigation because SDDs were allegedly not acting within the scope of their
official duties. Accepting this allegation as true at this stage of the
litigation, the ICC doctrine is inapplicable here.


                                     40
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 41 of 54



          6.    Count VI

     Plaintiffs withdraw Count VI of the Amended Complaint

(claim for attorneys’ fees). SDDs’ Motion to Dismiss will

therefore be granted with respect to this claim.


          7.    Count VII and Count X

     Count VII is a state law claim for defamation. A

communication is defamatory “if it tends so to harm the

reputation of another as to lower him in the estimation of the

community or to deter third persons from associating or dealing

with him.” Thomas Merton Ctr. v. Rockwell Int’l Corp., 442 A.2d

213, 215 (Pa. 1981) (quoting Birl v. Phila. Elec. Co., 167 A.2d

472, 475 (Pa. 1960)).

     In an action for defamation under Pennsylvania law, the

plaintiff must prove: (1) the “defamatory character of the

communication”; (2) its “publication by the defendant”; (3) its

“application to the plaintiff”; (4) the “understanding by the

recipient of its defamatory meaning”; and (5) the “understanding

by the recipient of it as intended to be applied to the

plaintiff.” Tucker v. Fischbein, 237 F.3d 275, 281 (3d Cir.

2001) (citing 42 Pa. Stat. and Cons. Stat. § 8343(a) (West

2020)).

     Plaintiffs’ defamation claim relies on a theory of

defamation by implication. Pennsylvania law permits such a



                                   41
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 42 of 54



theory where “the words utilized themselves are not defamatory

in nature” but “the context in which the[] statements are issued

creates a defamatory implication.” Mzamane v. Winfrey, 693 F.

Supp. 2d 442, 477 (E.D. Pa. 2010) (Robreno, J.) (citing Thomas

Merton Ctr., 442 A.2d at 217); see also Graboff v. Colleran

Firm, 744 F.3d 128, 136 (3d Cir. 2014) (“[D]efamation may be

established where a statement, viewed in context, creates a

false implication.”).

     Count X is a claim for false light invasion of privacy.

Under Pennsylvania law, the tort of false light invasion of

privacy “imposes liability on a person who publishes material

that ‘is not true, is highly offensive to a reasonable person,

and is publicized with knowledge or in reckless disregard of its

falsity.’” Graboff, 744 F.3d at 136 (quoting Larsen v. Phila.

Newspapers, Inc., 543 A.2d 1181, 1188 (Pa. Super. Ct. 1988) (en

banc)). Pennsylvania courts “consistently apply the same

analysis” to defamation and false light claims “when the causes

of action are based on the same set of underlying facts.” Id. at

137. Analyzing these claims together, SDDs assert a truth

defense to these claims and argue that both Counts must be

dismissed because there is no allegation that they communicated

any information that was untrue.




                                   42
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 43 of 54



      For the same reasons stated above in relation to Count II, 10

Plaintiffs have sufficiently alleged that the email from

Principal Lawless on August 17, 2019, created a false and

defamatory implication that Suniaga made inappropriate comments

about his female students’ breast development in class. By

extension, Plaintiffs have also plausibly stated a claim for

false light invasion of privacy. However, Plaintiffs have not

pled any facts that would allow the same findings with respect

to any of the other individual School District Defendants.

Consequently, SDDs’ Motion to Dismiss Counts VII and X will be

granted in part as to all individual School District Defendants

except for Lawless, who will continue as a Defendant with

respect to these claims.


            8.    Count VIII

      Count VIII is a claim for intentional infliction of

emotional distress. Plaintiffs withdraw this claim against SDDs.

Consequently, SDDs’ Motion to Dismiss will be granted with

respect to this claim.




10    Although Count II was ultimately dismissed against Lawless as a result
of qualified immunity, qualified immunity is not applicable to the state law
claims, and the reasoning in Count II behind the “stigma-plus” test is still
relevant here.


                                     43
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 44 of 54



           9.    Count IX

     Count IX is a claim for intentional interference with

contractual relations and prospective contractual relations.

     To set forth a legally sufficient cause of action for
     intentional interference with contractual or
     prospective contractual relations, four elements must
     be pled: (1) the existence of a contractual, or
     prospective contractual relation between the
     complainant and a third party; (2) purposeful action
     on the part of the defendant, specifically intended to
     harm the existing relation, or to prevent a
     prospective relation from occurring; (3) the absence
     of privilege or justification on the part of the
     defendant; and (4) the occasioning of actual legal
     damage as a result of the defendant’s conduct.

Pelagatti v. Cohen, 536 A.2d 1337, 1343 (Pa. Super. Ct. 1987).

     SDDs argue this Count should be dismissed because the

Plaintiffs fail to state any facts to properly allege that the

individual School District Defendants intended to harm any

contractual relations of Suniaga. However, the facts alleged

with respect to the conspiracy claim, 11 if true, plausibly show


11   The relevant facts are:

     On information and belief, following the May 2019 Loudermill
     hearing and before the 2019-2020 school year began the School
     District Defendants formulated a plan to constructively terminate
     Suniaga’s employment by seeking from parents and students
     complaints and allegations of misconduct by Suniaga sufficient to
     terminate his employment or for which extensive and intrusive
     investigation would be required during which the conditions of
     his employment would become so intolerable, humiliating, and
     hostile that any reasonable person would feel forced to resign
     his tenure position.

     At some point between August 1 and August 19, 2018 [sic],
     Defendants had agreed upon a plan whereby protests by BCES
     parents would be fomented and focused on resisting the transfer
     of Suniaga to BCES by advising parents of the Suniaga’s


                                    44
       Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 45 of 54



that Defendants intended to interfere with Suniaga’s employment

contract with DASD. Consequently, SDDs’ Motion to Dismiss this

claim will be denied.


            10.   Count XI

      Count XI is a claim for loss of consortium. A claim for

loss of consortium is a derivative claim which is based upon the

outcome of other claims in the suit.

      Under the Pennsylvania Political Subdivision Tort Claims

Act, local agencies are liable for acts of their employees only

if those actions fall within certain, defined, categories of

negligence. See 42 Pa. Stat. and Cons. Stat. § 8542(b) (West

2020). Loss of consortium is not identified as a permissible




      misconduct with females students in his sixth grade class that
      resulted in him being unable to return to teach at the MCSGC,
      providing them with Mulvey’s May 13 2019 email and suggesting
      that the specific misconduct could not be revealed by law but
      were serious, and that Suniaga could not yet be fired, thereby
      convincing parents that Suniaga was a clear and present danger to
      their children and his transfer should be protested.

      On information and belief, sometime before the 2019-2020 school
      year began Defendants Lawless and Murphy spoke to one another on
      several occasions at length and during said conversations either
      alone or in concert with other Defendants and unnamed third
      parties Lawless disclose to Murphy the private, personal and
      confidential employment information regarding Suniaga that
      included the May 2019 Loudermill hearing allegations and
      proceedings as well as the Mulvey letter and other gossip and
      speculation about Suniaga, and they began to formulate a plan to
      prevent Suniaga from teaching at BCES.

Am. Compl. ¶¶ 85-87, ECF No. 5.



                                     45
        Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 46 of 54



basis for liability. As such, this claim will be dismissed as to

DASD.

      The Tort Claims Act also provides the individual School

District Defendants, as local agency officers, with immunity

from liability for acts taken within the scope of their official

duties unless the conduct with which they are charged

constitutes a “crime, actual fraud, actual malice, or willful

misconduct.” See id. § 8550. Given that the charges in the

Amended Complaint allege actual malice (as well as allow the

Court to draw a reasonable inference of willful misconduct), the

Tort Claims Act is inapposite here. 12 Consequently, SDDs’ Motion

to Dismiss this claim will be granted with respect to DASD and

denied as to the individual School District Defendants.


            11.   Immunity Doctrines

      SDDs first argue that the Tort Claims Act shields the

School District and the other School District Defendants from

any tort claims. While DASD is shielded from the conspiracy

claim for the same reasons enumerated with respect to the loss

of consortium claim (i.e., conspiracy is not listed as one of

the possible bases for liability in the Tort Claims Act), the


12    SDDs also argue that loss of consortium can only arise out of claims
for negligence, but Pennsylvania courts have upheld awards for loss of
consortium in cases based on claims for, inter alia, intentional interference
with prospective contractual relations and defamation. See, e.g., Geyer v.
Steinbronn, 506 A.2d 901 (Pa. Super. Ct. 1986).


                                     46
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 47 of 54



individual SDDs are not so shielded if they did not act within

the scope of their official duties, as Plaintiffs allege. As to

the individual SDDs, under Pennsylvania law, they may be held

liable if it is shown that their actions “constituted a crime,

actual fraud, actual malice or willful misconduct.” See 42 Pa.

Stat. and Cons. Stat. § 8550 (West 2020).

     SDDs next argue that Superintendent Lonardi is immune from

all state tort claims under the doctrine of high public official

immunity. This doctrine, however, is not applicable here, given

that Plaintiffs allege that her actions were not committed in

the course of her official duty.


          12.   Punitive Damages

     Plaintiffs request punitive damages with respect to all

Counts except Count IV (the request for declaratory judgment).

This request is now moot with respect to Counts I, II, III, VI,

and VIII. With respect to the state law claims, SDDs’ argument

about punitive damages hinges on whether or not the individual

SDDs were acting outside the scope of their official duties, as

Plaintiffs allege. The Court need not discuss punitive damages

related to DASD because any claims requesting punitive damages

either do not include DASD as a defendant, or the SDDs’ Motion

to Dismiss those claims, which prayed for punitive damages, has

been granted with respect to DASD.



                                   47
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 48 of 54



     B.   Rebecca German’s Motion to Dismiss

          1.    Count V

     Plaintiffs have withdrawn their Count against German for

conspiracy. Consequently, German’s Motion to Dismiss will be

granted with respect to Count V.


          2.    Count VI

     Plaintiffs have withdrawn their Count against German for

attorneys’ fees. Consequently, German’s Motion to Dismiss will

be granted with respect to Count VI.


          3.    Count VII and Count X

     Count VII asserts a claim for defamation and Count X is one

for invasion of privacy and false light.

     In relation to the defamation claim, German argues that her

statement on the iPetition that “[Suniaga] is a threat to all

students and [Suniaga] needs to be listed on Megan’s law to

protect our young,” see Pls.’ Resp. Opp’n Def.’s Mot. Dismiss 1,

ECF No. 34, is an opinion and not a factual allegation of

criminality. However, an opinion can still be capable of

defamatory meaning under Pennsylvania law as long as it can

“reasonably be understood to imply the existence of undisclosed

defamatory facts justifying the opinion.” Remick v. Manfredy,

238 F.3d 248, 261 (3d Cir. 2001) (internal citation omitted).



                                   48
         Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 49 of 54



     German’s statement can reasonably be understood to imply

the existence of an underlying fact that Suniaga physically

abused his students, given that committing a crime of a sexual

nature is the only way to earn a spot on the Megan’s Law list.

Consequently, Suniaga has sufficiently alleged facts that, if

true, could support a claim for defamation. German’s Motion to

Dismiss will therefore be denied with respect to the defamation

claim.

     In relation to Count X, the false light version of the

invasion of privacy cause of action is the only one implicated

here. As discussed supra in Section IV.A.7, a claim for false

light invasion of privacy is generally governed by the same

principles as the claim for defamation, see Graboff v. Colleran

Firm, 744 F.3d 128, 137 (3d Cir. 2014). Thus, German’s Motion to

Dismiss will be denied as to Count X for the same reasons

enumerated above.


             4.    Count VIII

     Count VIII is a claim for intentional infliction of

emotional distress (“IIED”). To prevail on a claim for

intentional infliction of emotional distress, a plaintiff must,

“at the least, demonstrate intentional outrageous or extreme

conduct by the defendant, which causes severe emotional distress

to the plaintiff.” Reedy v. Evanson, 615 F.3d 197, 231 (3d Cir.


                                      49
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 50 of 54



2010) (quoting Swisher v. Pitz, 868 A.2d 1228, 1230 (Pa. Super.

Ct. 2005)).

     Pennsylvania courts have found liability on IIED claims

“only where the conduct has been so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” Id. at 231–32

(quoting Field v. Phila. Elec. Co., 565 A.2d 1170, 1184 (Pa.

Super. Ct. 1989)); see also Cheney v. Daily News L.P., 654 F.

App’x 578, 583–84 (3d Cir. 2016) (“Pennsylvania courts have

found extreme and outrageous conduct only in the most egregious

of situations, such as mishandling of a corpse, reckless

diagnosis of a fatal disease, and having sexual contact with

young children.”).

     German’s statement that Suniaga “is a threat to all

students and needs to be listed on Megan’s law to protect our

young,” while a serious charge, does not rise to the level of

“extreme and outrageous” conduct recognized under Pennsylvania

law. Therefore, the Court will grant German’s Motion to Dismiss

Suniaga’s IIED claim.


          5.    Count IX

     Count IX is a claim for intentional interference with

contractual relations.



                                   50
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 51 of 54



     To set forth a legally sufficient cause of action for
     intentional interference with contractual or
     prospective contractual relations, four elements must
     be pled: (1) the existence of a contractual, or
     prospective contractual relation between the
     complainant and a third party; (2) purposeful action
     on the part of the defendant, specifically intended to
     harm the existing relation, or to prevent a
     prospective relation from occurring; (3) the absence
     of privilege or justification on the part of the
     defendant; and (4) the occasioning of actual legal
     damage as a result of the defendant’s conduct.

Pelagatti v. Cohen, 536 A.2d 1337, 1343 (Pa. Super. Ct. 1987)

(citing Thompson Coal Co. v. Pike Coal Co., 412 A.2d 466, 471

(Pa. 1979); Birl v. Phila. Elec. Co., 167 A.2d 472, 474 (Pa.

1960)).

     German relies on Small v. Juniata College, where the

Pennsylvania Superior Court affirmed the trial court’s grant of

summary judgment on the issue of intentional interference with

contractual relations in favor of students who succeeded in

voicing enough complaints to get their football coach fired. See

682 A.2d 350, 352 (Pa. Super. Ct. 1996).

     Small is distinguishable. First, Small was decided under a

summary judgment standard, not at the motion to dismiss stage.

Second, and most importantly, the court itself purposely limited

its holding to the facts of that case. Id. at 354 (“[U]nder the

facts of this case, student criticism of a college employee with

whom the students must interact, when expressed to the

administration, does not constitute intentional interference



                                   51
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 52 of 54



with an employment relationship.”). Unlike Small’s performance-

related criticism of a college coach, the communications in this

case implied possible criminal conduct by Suniaga (including

placing Suniaga on the Megan’s Law list), which, if accepted,

would have been grounds for terminating Suniaga’s contract with

the District.

     Viewing the facts in the light most favorable to the

Plaintiffs, they have alleged sufficient facts to state a

plausible claim for intentional interference with contractual

relations between Suniaga and DASD. Consequently, German’s

Motion to Dismiss Count IX will be denied.


            6.   Count XI

     Count XI is a claim for loss of consortium. German argues

that any claim by Mrs. Suniaga is derivative of the claims of

her husband and must be dismissed if Suniaga’s claims are

dismissed. Since the Court has upheld several of Suniaga’s

claims against German, the loss of consortium claim will stand

and German’s Motion to Dismiss will be denied with respect to

Count XI.


     C.     Leave to Amend

     Leave to amend should be freely granted. Foman v. Davis,

371 U.S. 178, 182 (1962). Leave to amend is not futile in this

case and will therefore be granted. Plaintiffs may file a Second


                                   52
      Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 53 of 54



Amended Complaint as to Counts I, II, IV, VII (with respect to

the School District Defendants), VIII (with respect to Rebecca

German), and X (with respect to the School District Defendants).

Given that Counts III, V (with respect to Rebecca German), VI,

and VIII (with respect to the School District Defendants) have

been withdrawn, they are dismissed and may not be re-asserted

without leave of Court.


V.   CONCLUSION

     For all of the aforementioned reasons, SDDs’ Motion to

Dismiss and German’s Motion to Dismiss will be denied in part

and granted in part as follows:

Counts                               Defendants Remaining
Count I (violation of due            None
process pursuant to 42 U.S.C.
§ 1983 (property interest in
continued public employment))
Count II (violation of due           None
process pursuant to 42 U.S.C.
§ 1983 (liberty interest in
reputation))
Count III (violation of              None
substantive due process
pursuant to 42 U.S.C. § 1983
(equal protection of law))
Count IV (request for                None
declaratory judgment)
Count V (conspiracy to deprive       Superintendent Lonardi, former
Plaintiff of his                     HR Director Standish,
constitutional rights)               Principal Mulvey, Principal




                                   53
     Case 2:20-cv-02283-ER Document 41 Filed 12/02/20 Page 54 of 54



                                    Lawless, Murphy, Chicosky, and
                                    Gulati
Count VI (claim for attorneys’      None
fees and costs pursuant to 42
U.S.C. § 1988)
Count VII (state law claims         Principal Lawless, German,
for defamation)                     Murphy, Chicosky, and Gulati
Count VIII (intentional             Murphy, Chicosky, and Gulati
infliction of emotional
distress)
Count IX (intentional               All individuals named as
interference with contractual       Defendants
relations and prospective
contractual relations)
Count X (invasion of privacy        Principal Lawless, German,
and false light)                    Murphy, Chicosky, and Gulati
Count XI (loss of consortium)       All individuals named as
                                    Defendants



    An appropriate order follows.




                                  54
